20 So.3d 1026 (2009)
Charles WILLIAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 2D08-4976.
District Court of Appeal of Florida, Second District.
November 13, 2009.
James Marion Moorman, Public Defender, and Deborah K. Brueckheimer, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Danilo Cruz-Carino, Assistant Attorney General, Tampa, for Appellee.
DAVIS, Judge.
Charles Williams challenges the sentence he received as a result of the trial court's granting of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Based on the State's concession of error, we reverse.
Mr. Williams was found guilty of resisting an officer with violence, battery on a law enforcement officer, possession of cocaine, and possession of drug paraphernalia. The trial court imposed sentence on January 6, 2003. In 2007, Mr. Williams filed his motion to correct illegal sentence, successfully challenging the sentences imposed on the counts of resisting an officer with violence and battery on a law enforcement officer. The State properly has conceded that the trial court erred in resentencing Mr. Williams. Accordingly, we reverse and remand with instructions that the trial court vacate the sentences imposed at resentencing on the resisting with violence and battery counts and enter amended sentencing documents to reflect concurrent five-year prison releasee reoffender terms as to these two counts.
We note that based on the State's concession and our reversal, we need not address the additional issue raised by Mr. Williams on appeal.
Reversed and remanded.
WHATLEY and SILBERMAN, JJ., Concur.